DETAILED CORRECTED NOTICE OF ALLOWABILITY 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant points out in the letter filed 28 July 2022, that in the Notice of Allowability mailed 14 July 2022, that claim 76 is not indicated as being allowed in said notice, while claim 76 is indicated as being allowed in the Notice of Allowability mailed 11 February 2022.  Claim 76 was added in the amendment filed 29 October 2021 in response to the office action mailed 29 April 2021.  Applicant requests that claim 76 be indicated as being allowed in a Corrected Notice of Allowability.
     Applicant’s attention is directed to the Corrected Notice of Allowability mailed 02 March 2022.  In the Examiner’s Amendment of said Corrected Notice of Allowability, it is noted that claim 68 was omitted in the claim set filed 07 April 2020 when new claims were added, and that this mistake was carried through to the amendment filed 29 October 2021, where claim 76 was added by applicant.  In the Examiner’s Amendment mailed 02 March 2022 with the Corrected Notice of Allowability, claims 69 to 76 where renumbered as claims 68 to 75, and the allowed claims were listed as being 1-2, 4, 51-52, 57 and 62-75.  These are the same claims listed as being allowed in the Notice of Allowability mailed 14 July 2022.  Applicant’s request to indicate claim 76 as being allowed is therefore denied as claim 76 is no longer pending, but has been renumbered as claim 75, and claim 75 is indicated as being allowed in the instant Corrected Notice of Allowability.
  
The examiner notes that the Corrected Notice of Allowability mailed 09 March 2022, also deals with a separate claim construction problem of which claims are pending and allowed. 

The time for payment of the issue fee continues to run from the mailing date of the 14 July 2022 Notice of Allowability.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783